DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “17” has been used to designate both the notched shaped (page 8, line 8)  and projections (page 9, line 7) in Figures 1-3.
Reference character “24” has been used to designate both the rearward airflow (page 9, line 29) and stub-windscreen (second paragraph on page 10) in Figures 1 and 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The Amendment to Specification filed on 05/07/2020 has been entered by the Examiner. 
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There 
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Disclosure
The disclosure is objected to because of the following informalities:
“the wing.:” (page 7, line 12) needs to be changed to --the wing:--.
“wing 1” (page 7, line 28) needs to be changed to --wing 10--.
“exhaust outlets 28” (page 10, lines 28 and 29) needs to be changed to 
--exhaust outlets 27--. (see Figure 1).   
. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grave et al. US 2007/045776 A1.
Regarding claim 1, Grave et al. ‘776 discloses a vehicle (1), comprising: a vehicle body having a rear; and  a variable aerodynamic device (3) positioned at the rear of the vehicle body and being moveable between a lowered configuration and a raised configuration, the variable aerodynamic device comprising: a wing (4) divided along its length into a middle region and outer regions to either side of the middle region, the wing having a reduced width 
Regarding claim 2, Grave et al. ‘776 discloses the vehicle (1) according to claim 1, wherein, the wing (4) having a reduced width within the central region so that, when the variable aerodynamic device is in the raised configuration, the middle region presents a smaller surface area to a rearward airflow than each outer region as shown in Figures 1 and 2.  
Regarding claim 3, Grave et al. ‘776 discloses the vehicle (1) according to claim 1, wherein the wing (4) has a variable reduced width within the middle region as shown in Figures 1 and 2.  
Regarding claim 4, Grave et al. ‘776 discloses the vehicle (1) according to claim 1, wherein the variation of the width of the wing (4) within the middle region is symmetrical to either side of a longitudinal centreline of the vehicle as shown in Figures 1 and 2.  
Regarding claim 5, Grave et al. ‘776 discloses the vehicle (1) according to claim 1, wherein the width of the wing (4) within the middle region deviates from the width of the outer regions where the outer regions abut the middle region to a minimum width less than the width of the outer regions as shown in Figures 1 and 2.  

Regarding claim 7, Grave et al. ‘776 discloses the vehicle (1) according to claim 5, wherein the minimum width is located along the longitudinal centreline of the vehicle as shown in Figures 1 and 2.  
Regarding claim 8, Grave et al. ‘776 discloses the vehicle (1) according to claim 1, wherein the wing (4) has a front edge and a rear edge, and the wing is shaped so that, within the middle region, the rear edge of the wing deviates towards the front edge of the wing as shown in Figures 1 and 2.  
Regarding claim 9, Grave et al. ‘776 discloses the vehicle (1) according to claim 8, wherein the front edge of the wing (4) is substantially straight within the middle region as shown in Figures 1 and 2.  
Regarding claim 10, Grave et al. ‘776 discloses the vehicle (1) according to claim 8, wherein the reduced width of the wing (4) within the middle region forms a notched shape in the rear edge of the wing as shown in Figures 1 and 2.  
Regarding claim 11, Grave et al. ‘776 discloses the vehicle (1) according to claim 1, wherein, when the variable aerodynamic device (3) is in the raised configuration and the vehicle is moving in a forward direction, the outer regions are subjected to a less disrupted rearwardly moving airflow than the middle region.  

 
Regarding claim 16, Grave et al. ‘776 discloses the vehicle (1) according to claim 1, wherein the variable aerodynamic device (3) has an actuation mechanism (7) [0020]
Regarding claim 17, Grave et al. ‘776 discloses the vehicle (1) according to claim 1, wherein the wing (4) can rotate when the variable aerodynamic device moves between the lowered and raised configurations as shown in Figures 1 and 2.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grave et al. US 2007/045776 A1 in view of Biancalana US 2019/0233022 A1.
Regarding claim 13, discloses the vehicle according to claim 1, wherein the vehicle has a front, but does not show the vehicle comprises a device located at the front of the vehicle which, when the vehicle is in forward motion, generates a stream of air which disrupts a rearwardly moving airflow over the vehicle body so that the outer regions are subjected to a less disrupted rearwardly moving airflow than the middle region.
Biancalana ‘022 teaches vehicle comprises a device located at the front of the vehicle which, when the vehicle is in forward motion, generates a stream of air which disrupts a rearwardly moving airflow over the vehicle body so that the 
Regarding claim 13, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the vehicle of Gravel et al. ‘776 with a front, but does not show the vehicle comprises a device located at the front of the vehicle which, when the vehicle is in forward motion, generates a stream of air which disrupts a rearwardly moving airflow over the vehicle body so that the outer regions are subjected to a less disrupted rearwardly moving airflow than the middle region, as taught by Biancalana ‘300,  in order allow an ascending air flow during the travel of the vehicle. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grave et al. US 2007/045776 A1 in view of Korean reference KR 19990346087 A.
Regarding claim 18, Gravel et al. ‘776 discloses the vehicle according to claim 1 but does not show wherein the wing has curved portions within the outer regions.  
Korean reference ‘087 teaches a wing has curved portions within the outer regions as shown in the Figures. 
Regarding claim 18, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the wing of Gravel et al. ‘776 with curved portions within the outer regions, as taught by Korean reference ‘087, a matter of design choice. 
19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grave et al. US 2007/045776 A1 in view of Gimena US 2017/0374300 A1
Regarding claim 19, Gravel et al. ‘776 discloses the vehicle according to claim 1 but does not show wherein the vehicle is roofless.  
Gimena ‘300 discloses a roofless vehicle as shown in FIG. 1B.
Regarding claim 19, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the vehicle of Gravel et al. ‘776 roofless, as taught Gimena ‘300, a matter of design choice. 
Prior art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other vehicles similar to that of the current invention. 
Allowable Subject Matter
Claims 14, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.





LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612